DETAILED ACTION
	In Reply filed 3/21/2022. Claims 1-10 are pending. Claims 1-7 and 10 are withdrawn. Claim 8 is currently amended. Claims 8 and 9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 8 recites “means of applying an external force on the support structure wherein applying the external force on the support structure includes filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection” which has been interpreted under 112(f) as a means plus function limitation because of the combination of a generic term “means” and functional language “applying an external force on the support structure”. The term “means” is interpreted based on Specification ([0017]) as “filling in a fluid”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Applicant amended Claim 8 to disclose acts for performing the claimed limitation "means of applying an external force on the support structure", which is supported by the written description. Therefore, the previous rejections for Claim 8 and 9 under 35 U.S.C §112 is withdrawn in light of the arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0217514 (“Maier”) in view of US Pub. No. 2017/0341302 (“Hochsmann et al.”).
Regarding Claim 8, Maier discloses a method of printing a part three-dimensionally (Object O Figure 9) by means of a three-dimensional printing system (Abstract), comprising: 
a) arranging a support structure on a building plate (major chamber 15 arranged on work table 17 Figure 9) and connecting the support structure to the building plate (major chamber closed at bottom by being attached to work table 17 [0019]); 
b) printing the part on the support structure by means of a three-dimensional printing system, wherein the support structure connects the building plate to the printed part (The object O is within a sterile environment protected by the accordion pleated sidewalls of major chamber 15 [0032]); 
c) inherently and necessarily breaking the connection between the building plate and the printed part (Major Chamber removed, breaking connection [0033] and then removes completed object from the table [0033]) by means of applying an external force on the support structure; 
d) inherently and necessarily detaching the printed part from the building plate (removes completed object O from the table 17 [0033], Figure 9), wherein the support structure comprises: at least one part of the support structure which is flexible (Flexible accordion-style pleated sides of Major Chamber 15, [0021]) when there is an external force applied on the at least one part of the support structure (Major Chamber 15 in Figure 9), to inherently and necessarily break the connection of the building plate to the printed part and inherently and necessarily detach the supported printed part (Major Chamber removed, breaking connection to remove object [0033] and then removes completed object from the table [0033]), wherein the at least one part of the support structure is designed as a bellows (Major Chamber 15 designed as accordion in Figure 9).

    PNG
    media_image1.png
    727
    1100
    media_image1.png
    Greyscale


Maier is silent in explicitly disclosing an external force used to break the connection between
the building plate and printed part, wherein applying the external force on the support structure includes filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection. 
However, Hochsmann et al. teaches a method of coating a three-dimensional object ([0001]), comprising decoupling a support structure ([0036], “closing member”) and a building plate for forming 3D object ([0025], “the carrier structure, which defines an inner cavity for receiving particulate construction material”) by applying an external force ([0039], “at least one of the stroking member and the closing member may be attached to the carrier structure of the coating device in a way to be respectively vibration-decoupled or shaking motion-decoupled, so that the construction material and/or a wall portion of the container can be vibrated appropriately or can be exposed to an appropriate shaking motion”), wherein applying the external force on the support structure includes filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection between the support structure and the building plate ([0059], “the (at least one) closing member may, for example, be formed by a hollow body (for example an elongate hollow body), the inner cavity of which is delimited by a deformable portion which is deformable outwards (starting from the inner cavity) by a pressure fluid introduced in the hollow body”; [0038], “the vibration device may, for example, be configured to vibrate particulate construction material received in the container by blowing a fluid (for example a pressure fluid, for example pressure gas, for example pressurized air) and/or by means of applying ultrasonic waves”).
Maier and Hochsmann et al. are both considered to be analogous to the claimed invention because they are both pertinent to the solution sought by the inventor to remove a 3D object from a support structure. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of disconnecting the build plate in Maier to incorporate supplying a pressurized fluid to exert a disconnection force as taught in Hochsmann et al., motivated by removing the carrier structure from the closing member with appropriate shaking motion without comprising the quality of the object and the function of the closing member (Hochsmann et al., [0039]).

Regarding Claim 9, Maier discloses the support structure is arranged on the building plate (major chamber 15 arranged on work table 17 Figure 9) and connected to the building plate by means of the three-dimensional printing system (major chamber 15 closed at bottom by being attached to work table 17 [0019]).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Maier does not teach or suggest the feature of “support structure is filled with a fluid that exerts a pressure on its interior walls to break the connection between the support structure and the building plate”. 
The Examiner respectfully disagrees with this argument. The Examiner respectfully submits that Maier in view of Hochsmann et al. teach decoupling a support structure ([0036], “closing member”) and a building plate for forming 3D object ([0025], “the carrier structure, which defines an inner cavity for receiving particulate construction material”) by applying an external force ([0039], “at least one of the stroking member and the closing member may be attached to the carrier structure of the coating device in a way to be respectively vibration-decoupled or shaking motion-decoupled, so that the construction material and/or a wall portion of the container can be vibrated appropriately or can be exposed to an appropriate shaking motion”), wherein applying the external force on the support structure includes filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection between the support structure and the building plate ([0059], “the (at least one) closing member may, for example, be formed by a hollow body (for example an elongate hollow body), the inner cavity of which is delimited by a deformable portion which is deformable outwards (starting from the inner cavity) by a pressure fluid introduced in the hollow body”; [0038], “the vibration device may, for example, be configured to vibrate particulate construction material received in the container by blowing a fluid (for example a pressure fluid, for example pressure gas, for example pressurized air) and/or by means of applying ultrasonic waves”).
Maier and Hochsmann et al. are both pertinent to the solution sought by the inventor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of disconnecting the build plate in Maier to incorporate supplying a pressurized fluid to exert a disconnection force as taught in Hochsmann et al., motivated by removing the carrier structure from the closing member with appropriate shaking motion without comprising the quality of the object and the function of the closing member (Hochsmann et al., [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754